MEMORANDUM **
Richard Gutierrez appeals from the 18-month sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gutierrez contends that the district court erred by failing to provide specific reasons for the sentence imposed and because it is impossible to determine whether the district court relied on impermissible factors in fashioning the sentence. We conclude that the district court gave specific reasons for its sentence and properly considered the permissible sentencing factors from 18 U.S.C. § 3553(a). See United States v. Carty, 520 F.3d 984, 995 (9th Cir.2008) (en banc); see also United States v. Simtob, 485 F.3d 1058, 1062-64 (9th Cir .2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.